MEMORANDUM**
Merrell C. Sager appeals pro se the district court’s summary judgment in favor of defendants in Sager’s 42 U.S.C. § 1983 action alleging that defendants violated his constitutional rights by trespassing on his property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, *300Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
Summary judgment was proper because Sager failed to controvert the defendants’ evidence that county employees did not violate Sager’s constitutional rights and also failed to create a genuine issue of material fact as to whether the county employees were not entitled to qualified immunity. See Schwenk v. Hartford, 204 F.3d 1187, 1196 (9th Cir.2000).
The district court did not abuse its discretion in denying Sager’s motion for reconsideration because Sager’s motion was premised on documents and information that were available to Sager at the time of defendants’ motion for summary judgment. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.